DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 10/04/2019 and the IDS filed 10/04/2019.

Claims 1, 2, 4-11, 14-18 are pending and being examined.  Claims 3 and 12-13 are canceled.

Claims 1, 2, and 4-10 are allowed.

Claim Objections
Claim 14 is objected to because of the following informalities:  the first letter of each method step should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “by way of passing the gas through a reactive sorber system”.  There is insufficient antecedent basis for “the gas” in the claim.  For the purpose of examination, the claim will be interpreted as “Method of producing high purity or ultra-pure gas by way of passing a gas to be purified through a reactive sorber system according to claim 7, comprising: introducing the be purified from the gas inlet through the reactive powder particles”.
In addition, it is unclear as to whether the waste collector of claim 11 is the same as the collector vessel of claim 1 or whether it is a different collector.  For the purpose of examination, the claim will be interpreted as “smaller inactive particles falling through the filtering divider into the vessel”.
Claim 16 recites “the gas mixture to be purified”.  There is insufficient antecedent basis for “the gas mixture to be purified” in the claim.  For the purpose of examination, the claim will be interpreted as “the gas to be purified”.
Claim 16
Claim 16 recites “contains about 80 vol% of the target gas and the composition of the purification powder is”.  There is insufficient antecedent basis for “the target gas” and “the purification powder”.
Claim 17 recites “the purified gas is hydrogen”.  There is insufficient antecedent basis for “the purified gas”.  It is unclear as to whether the purified gas refers to the high purity of ultra-pure gas that has been produced by passing the gas to be purified through the reactor sorber or whether the purified gas is the gas to be purified through the reactive sorber system.  It is also unclear as to whether the purified gas which is hydrogen comprises a powder of the claimed composition or whether the claimed composition is the composition of the reactive powder particles.
Considering claim 18, it is unclear as to how the reactive sorber system is used as a nitrogen generator.  The claim is directed to a method without any positive/active process steps.  There is also a lack of antecedent basis for “the air”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734